Charlie Baker, the petitioner, was on the 29th day of July, 1921, arrested, charged with the murder of Thurman Hines. Later an information was filed in the district court of Hughes county charging the petitioner with murder, and he has since been held in the county jail without bail. On August 29, 1921, application was made to the district judge of Hughes county to admit petitioner to bail, and upon hearing the district judge denied the application. On September 16, 1921, application for bail was filed in this court.
The testimony before us indicates that at the time of and before the homicide petitioner was city marshal of the town of Gerty, in Hughes county, that there was a public dance in a hall over a drug store on the night of the homicide, and that the petitioner on that day and night had been drinking heavily of several kinds of intoxicating liquor, and at the time of the homicide was in a state of voluntary intoxication; and that he and several companions, probably also under the influence of liquor, went to this dance, where the killing occurred at about 10:30 on the night of July 28, 1921. *Page 66 
The testimony indicates that the petitioner was not so drunk as to be unable to deliberate. To us the proof seems evident and the presumption great that although there may have been no intention on the part of the petitioner to take the life of Thurman Hines, or possibly of any one else, yet he did kill Thurman Hines in a manner imminently dangerous to others and evidencing a depraved mind, without regard for human life.
The application for bail is therefore denied.